DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 line 4 “the split tooth” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,3-7,10-12,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Publication 1945934 in view of German 2513914 and Gripemark et al. 7,261,193.
Regarding claim 1, as best understood (no translation available) DE ‘934 shows in figures 1-3 a brake disc arrangement comprising first and second splined portions 13,12, on a brake disc 15 and brake hub 11, respectively.  Note the teeth are split into two portions at 12 in which is provided at least one split type tensioner 18.
Lacking in DE ‘934 is a specific description of the component parts since no translation is yet available.

The reference to Gripemark is simply relied upon to shows that the elements at 12,13 in DE ‘934 could be interpreted as ‘splines’.  See Gripemark elements 4,5 and col 2 around line 46.
Note one tensioner 18 may be said to be indirectly in contact with each of the tooth portions 12.
One having ordinary skill in the art at the time the invention was effectively filed would have realized that the brake elements indicated above in DE ‘934 could properly be interpreted as a disc, hub and splines respectively, as indicated by the similarly constructed brake of DE ‘914 and the splines indicated in Gripemark.
Regarding claim 3, as broadly claimed, the tensioner is capable of being accessed from an axial direction for enabling adjustment of the circumferential distance between the two tooth portions 12.  This could be done by first removing essential parts of the wheel/brake assembly and access with a special service tool.
Regarding claims 4,10-12, as broadly claimed, these limitations are met.
Regarding claim 5 from at least figures 1 and 3 it appears the tensioner(s) 24 are capable of axial movement for adjustment of the circumferential distance between the tooth portions 12,12.
Regarding claim 6 note the shape of the tensioner 24 in figure 3.
Regarding claim 7 these limitations are met.
Regarding claims 14,15 as explained above, these limitations are met.
Allowable Subject Matter
Claims 2,8,9,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/1/21